PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hurley
Application No. 15/607,436
Filed: 27 May 2017
For REMOVABLE FASTENER FOR EMBELLISHING, BRANDING, JOINING, GATHERING AND TAILORING CLOTHING AND COMMERCIAL TEXTILE ITEMS
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a), filed on March 28, 2022.  

This petition pursuant to 37 C.F.R. § 1.181(a) is DISMISSED.

BACKGROUND

This application became abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed March 6, 2021, which set a shortened statutory period for reply of three months.  A Certification and Request for Consideration under the After Final Consideration Pilot Program 2.0 was received on August 12, 2021 without an amendment, no further submission was received, and no extensions of time under the provisions of 37 C.F.R § 1.136(a) were obtained.  Accordingly, the above-identified application became abandoned on June 7, 2021.  A notice of abandonment was mailed on January 31, 2022.

RELEVANT PORTIONS OF THE C.F.R.

37 C.F.R. § 1.134 sets forth, in toto:

An Office action will notify the applicant of any non-statutory or shortened statutory time period set for reply to an Office action. Unless the applicant is notified in writing that a reply is required in less than six months, a maximum period of six months is allowed.


37 C.F.R. § 1.135 sets forth, in toto:

(a) If an applicant of a patent application fails to reply within the time period provided under §1.134 and §1.136, the application will become abandoned unless an Office action indicates otherwise.

(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.

(c) When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may be given a new time period for reply under §1.134 to supply the omission.

ANALYSIS

With this petition, Petitioner has asserted that a Certification and Request for Consideration under the After Final Consideration Pilot Program 2.0 was filed on August 12, 2021 and he was under the impression the Examiner “would review it and provided us with feedback.”1 

After reviewing the August 12, 2021 submission, the record does not support a finding that an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect was received on August 12, 2021, despite Petitioner’s express certification that such an amendment was submitted therewith.  See item number three of the certification signed by Petitioner on August 10, 2021:


    PNG
    media_image2.png
    42
    615
    media_image2.png
    Greyscale


A copy of the Certification and Request for Consideration under the After Final Consideration Pilot Program 2.0 that was filed on August 12, 2021 has been included with this decision.

It is clear from rules 37 C.F.R. §§ 1.116 and 1.135 that abandonment of an application is risked when the applicant proffers an amendment after the mailing of a final Office action.  The rules clearly indicate that the mere filing of an amendment does not relieve applicant of the duty to take appropriate action to save the application from abandonment.  

If steps are not taken after final to maintain pendency prior to the expiration of the maximum extendable period for reply, the application will go abandoned.  Put another way, the submission of an after final amendment which fails to place the application in condition for allowance will result in the abandonment of the application, unless one of the following items is filed prior to the maximum extendable period for reply:

[Symbol font/0xB7]  a subsequent amendment which places the 
   application in condition for allowance;
[Symbol font/0xB7]  a Notice of Appeal;
[Symbol font/0xB7]  a Request for a Continuation Application 
   pursuant to 37 C.F.R. § 1.53(b), if 
   applicable; 
[Symbol font/0xB7]  a Request for Continued Examination 
   pursuant to 37 C.F.R. § 1.114, if 
   applicable, or;
[Symbol font/0xB7]  a Terminal Disclaimer, if applicable.

None of these items was submitted prior to the expiration of the maximum extendable period for reply to the final Office action.  It follows that the record does not support a finding that the holding of abandonment should be withdrawn.

As such, this petition must be DISMISSED.

CONCLUSION

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181(a)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.

Alternatively, Petitioner may wish to consider filing a petition pursuant to 37 C.F.R. § 1.137(a):

The fee is currently set at $525 for entities which have established micro entity status.  
A form Petitioner might find useful may be downloaded here: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf
Petitioner may download information about this petition type here: https://www.uspto.gov/web/offices/pac/mpep/s711.html#d0e81972
The required reply would consist of an amendment which places the application in condition for allowance; a Notice of Appeal and the associated fee; or, a Request for Continued Examination pursuant to 37 C.F.R. § 1.114 and the associate fee and a submission.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  


Encl. copy of the Certification and Request for Consideration 
under the After Final Consideration Pilot Program 2.0 that  
was filed on August 12, 2021



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since this application was filed by a single inventor who is also the Petitioner, it is not clear to whom the word “us” refers.
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.